Citation Nr: 0212545	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher rating for headaches, currently 
assigned a 30 percent rating.

2.  Entitlement to service connection for a disability 
manifested by vasomotor instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of April 1999, 
which granted service connection for headaches and assigned a 
30 percent rating, and September 1999, which denied service 
connection for vasomotor instability (claimed as blackouts, 
dizziness, and palpitations).  


FINDINGS OF FACT

1.  Headaches are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  A disability manifested by vasomotor instability had its 
onset while the veteran was on active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for tension 
headaches have been met.         38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Code 8100 (2001).

2.  A disability manifested by vasomotor instability was 
incurred in active service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from September 1955 to August 
1959.

Service medical records show that in December 1956 the 
veteran was hospitalized after a sudden loss of 
consciousness.  He was hospitalized for evaluation.  During 
the hospitalization, the veteran had an abnormal spinal tap, 
and was disoriented and had a personality change.  A 
craniotomy was performed, and a right occipital subdural 
hematoma was removed.  He showed marked improvement in all of 
his symptoms, and it was concluded that he had fainted as a 
result of an orthostatic hypotensive phenomenon, and 
sustained a head injury in the fall, which had led to his 
other symptoms.  The final diagnosis was post-traumatic 
subdural hematoma.  

In May 1959, the veteran was seen complaining of dizzy spells 
and blackouts, which had begun in boot camp.  Since the 
surgery in January 1957 he had had three or four spells.  He 
was admitted for hospitalization for evaluation.  It was 
noted that he had had fainting episodes during each of the 
two days preceding admission.  Examination on admission was 
essentially normal, except for the two burr holes from the 
previous cranial surgery.  An electroencephalogram was 
normal.  

He was transferred to another hospital in June 1959 for 
further evaluation, with a tentative diagnosis of 
encephalopathy due to trauma.  Examinations continued to be 
normal, as were laboratory studies.  After an adequate period 
of observation, it was determined that the veteran's syncopal 
attacks were due to vasomotor instability rather than his 
previous head trauma, and the final diagnosis was syncope due 
to vasomotor instability.  The separation examination was 
negative.  

Records from Druid City Hospital show that the veteran was 
hospitalized from October to November 1972 for a viral 
infection.  In October 1977, he was hospitalized following a 
fall from a ladder; he was noted to be extremely confused at 
the time of admission.  A skull X-ray was normal except for 
post-surgical changes, and an echoencephalogram did not 
reveal any midline shift.  From March to April 1980, he was 
hospitalized following a motor vehicle accident.  He had a 
mild cerebral concussion.  Echoencephalograms were negative.  

Employee health records from Bryce Hospital dated from May 
1989 to January 1996 show that the veteran complained of 
lightheadedness in January 1996.  

Lay statements received in August 1998 include statements 
from the veteran's wife, daughter, and a long-time friend, 
who wrote that the veteran had a long history of blackout 
spells since service.  The veteran's wife stated that he did 
not seek treatment for these spells, for fear of losing his 
driver's license.  She said he had three auto accidents and 
one fall from a ladder at work, due to blackout spells.  

VA medical records dated from July to October 1998 show that 
in July 1998, the veteran complained of chronic headaches 
since a head injury in service.  In addition, he said he 
occasionally had blackout spells when his headaches were 
severe.  Currently, he had a headache which he had had for 
five days.  He said that the headaches were not made worse by 
light or sound, and he did not have visual disturbances 
associated with the headaches.  He was to be scheduled for an 
electroencephalogram to evaluate the syncopal episodes ad 
headaches after the head injury in service.  The headaches 
were believed to be vascular in nature.  An 
electroencephalogram was noted to be relatively normal and 
was not contributory to the etiology of the syncope and 
headaches.  In October 1998, the veteran complained that his 
headaches were more intense following a recent carotid 
endarectomy.  He said the headaches occurred once or twice a 
week.  

In November 1998, a VA examination was conducted.  He said he 
had blackout spells, and that he had injured his head during 
one blackout spells, which had required surgery.  He had 
suffered from chronic headaches since then.  He had retired 
from his job in August 1996.  It was noted that a blackout 
spell at the time of surgery in September 1998 was felt to be 
due to carotid artery stenosis on the right side.  The 
veteran said sometimes his headaches lasted a week at a time, 
and medication usually did not help.  He had them about once 
or twice a week, and had to miss work once or twice a month.  
He said he could not drive and his vision was disturbed 
because of the headaches.  He said he had quit working 
because of the headaches.  A skull X-ray was normal.  The 
pertinent impression was chronic intermittent headache.  

On a VA examination in June 1999, it was noted that the 
service records had been reviewed, and a summary of the 
service medical records was provided.  It was noted that he 
was currently treated for chronic headaches, which were 
thought to be tension type headaches, non-organic cause.  The 
fainting spells were felt to be due to vasomotor instability.  

VA treatment records dated from June 1999 to June 2000 show 
treatment for numerous conditions.  In June 1999, he said he 
had had a migraine for seven days, and that he had them at 
the rate of two to three per month.  His current headache was 
moderate.  In October 1999, he reported that he had had a 
syncopal episode about a week earlier, in which he had struck 
his head and shoulders on a commode.  The pertinent 
assessment was syncopal episode.  In November 1999, he 
reported severe headache pain.  In March 2000, he reported he 
was still having headaches.  Currently, his headache was 
moderate.  

At an RO hearing in June 2000, the veteran said he had at 
least five or six severe, incapacitating headaches per month.  
He also had two or three other headaches per week.  He said 
his blackouts since his surgery in service, after he had been 
unconscious for thirteen days.  

In August 2000, a VA examination was conducted by a nurse 
practitioner.  Although it was noted that the claims file was 
reviewed, an inaccurate history of medical treatment in 
service was reported; for instance, it was reported that he 
had been in a coma for thirteen days in service.  The veteran 
said he was told to retire because of his blackout spells.  
He said he had severe headaches, with nausea and blurred 
vision, two to three times per month, which could last 2 
hours to six weeks.  Neurological examination was normal.  He 
said he had one syncopal episode as a child.  There were no 
warnings to the blackout spells.  The diagnosis of the 
headaches was tension type headaches, with two to three 
headaches were week, and severe headaches two to three times 
per month.  As to the blackout spells, the opinion was that, 
according to the subjective history, the veteran had 
vasovagal syncope and situational syncope with a negative 
electroencephalogram and a negative computerized tomography 
(CT) scan.  A verbal consult with a neurologist noted that 
there was no relation to the injury in service for the 
headaches and syncopal spells.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statements of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  He has been 
afforded VA examinations, and identified relevant medical 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

A.  Higher rating-headaches

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 .  

Migraine with characteristic prostrating attacks occurring on 
an average once a month over the last several months warrants 
a 30 percent evaluation.  Migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Code 8100.

The evidence contains some discrepancies in the reported 
frequency and duration of the veteran's headaches.  The 
evidence as a whole, however, indicates that he experiences 
headaches up to three times a week, which are severe two to 
three times per month.  Some of his headaches appear to be of 
several days duration.  The veteran has indicated he must lie 
down and cannot do anything during the severe headaches.  

The evidence is mixed as to whether the veteran has "very 
frequent completely prostrating and prolonged attacks" as 
required for a 50 percent rating under Code 8100.  The 
frequency of severe, incapacitating headaches of two to three 
times per month appears to lie between the 30 and 50 percent 
ratings.  However, based on the medical evidence of regular 
treatment, his own statements, and statements from family and 
friends, his headache disability more nearly approximates 
"very frequent completely prostrating and prolonged attacks" 
as required for a 50 percent rating, rather than the criteria 
for a 30 percent rating under Code 8100.  38 C.F.R. § 4.7.  

A 50 percent rating under Code 8100 also requires "severe 
economic inadaptability."  This term is not defined in the 
regulation, although obviously it does not require 
unemployability.  The veteran has not worked since 1996, 
prior to his initial claim for service connection, and 
although he said on one occasion that he had to leave because 
of headaches, on another occasion he said he had to leave 
because of blackout spells.  His employment medical records 
do not indicate that he left due to headaches.  However, our 
assessment must be based on the current evidence of 
disability.  Based on the reported severity and duration of 
his headaches, and giving the veteran the benefit of the 
doubt (38 U.S.C.A. § 5107(b)), the Board finds his migraine 
headaches have resulted in "severe economic inadaptability" 
as required for a 50 percent rating.

In sum, the Board finds that the criteria for a 50 percent 
rating for migraine headaches have been met, and thus an 
increased rating to this level is warranted.




B.  Service connection-vasomotor instability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In service, the veteran experienced several fainting episodes 
which were eventually diagnosed as vasomotor instability, 
after numerous tests had ruled out any other causes.  
Subsequent to service, although the record does not show 
treatment for many years, the recent treatment records again 
show syncopal episodes, which at times have been associated 
with his headaches.  

The most recent VA examination, in August 2000, resulted in 
an assessment of vasovagal syncope and situational syncope, 
which were not due to the service head injury.  However, when 
vasomotor instability was diagnosed in service, it was not 
believed to have been caused by his head injury residuals; 
indeed, it was felt to have precipitated the head injury.  
Moreover, the June 1999 VA examination diagnosed vasomotor 
instability, the same diagnosis as in service.  This earlier 
examination also contained a more accurate report of the 
veteran's history.  

Additionally, the veteran, his wife, and his sister have 
stated that the veteran has had these blackout spells 
intermittently since service.  Accordingly, the Board finds 
that there is sufficient proof of continuity of 
symptomatology to trace current syncopal episodes, diagnosed 
as vasomotor instability, to onset during active duty.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488 
(1997).  A disability manifested by vasomotor instability was 
incurred in active service, and service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
granting this benefit.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).






ORDER

Service connection for a disability manifested by vasomotor 
instability is granted.

An increased rating, to 50 percent, for headaches is granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

